Case 20-11548-CSS   Doc 522-3   Filed 08/25/20   Page 1 of 16




                    EXHIBIT C
               Case 20-11548-CSS            Doc 522-3       Filed 08/25/20       Page 2 of 16




     FERC ICA Oil Tariff                                                               FERC No. 1.0.0



                              DJ SOUTH GATHERING, LLC
                                   LOCAL TARIFF

                                             CONTAINING

                                  RULES AND REGULATIONS

                          Governing the Interstate Transportation of

                            CRUDE PETROLEUM BY PIPELINE

                               FROM ORIGINS IN ADAMS AND WELD
                                    COUNTIES, COLORADO
                               TO DESTINATIONS IN WELD COUNTY,
                                         COLORADO




 Issued under authority of 18 CFR § 342.2(b) for establishing initial rates.

 Issued on less than one (1) day’s notice under authority of 18 C.F.R. § 341.14. This tariff publication is
 conditionally accepted subject to refund pending a 30 day review period.

 The provisions published herein will, if effective, not result in an effect on the quality of the human
 environment.




ISSUED: October 4, 2019                                  EFFECTIVE: October 5, 2019


ISSUED BY:                                                      COMPILED BY:

Adam Bedard                                                   Patrick McMurry
Chief Executive Officer                                       SVP Gathering and Transportation
DJ South Gathering, LLC                                       DJ South Gathering, LLC
1600 Broadway, Suite 2400                                     510 So. Coltrane, Suite A
Denver, CO 80202                                              Edmond, OK 73034
                                                              405-697-0863
  Case 20-11548-CSS   Doc 522-3    Filed 08/25/20   Page 3 of 16




                 TABLE OF CONTENTS

                  SUBJECT                           ITEM     PAGE
                                                     NO.      NO.
DEFINITIONS                                            5        3
NOMINATIONS; MINIMUM QUANTITY                         10        4
TITLE                                                 15        5
REQUIRED SHIPPER INFORMA TION                         20        5
LINE FILL AND TANK BOTTOM REQUIREMENTS                25        5
QU ALITY SPECIFICATIONS                               30        6
GAUGING, TESTING AND DEDUCTIONS                       35        6
DESTINATION FACILITIES REQUIRED                       40        8
NOTICE OF ARRIVAL, DELIVERIES AND DEMURRAGE           45        8
MIXING IN TRANSIT                                     50        8
APPLICATION OF RATES AND CHARGES                      55        9
PAYMENT OF TRANSPORTATION AND OTHER CHARGES           65        9
LIABILITY OF CARRIER                                  70        9
WARRANTIES                                            75       11
DUTY OF CARRIER                                       80       12
CLAIMS AND TIME FOR FILING                            85       12
ADDITIVES                                             90       12
PIPEAGE OR OTHER CONTRACTS                            95       12
PRORATION OF PIPELINE CAPACITY                       100       12
STORAGE IN TRANSIT                                   105       15
COMMODITY                                            110       15
CONNECTION REQUIREMENTS                              115       15
ORIGINATION FACILITIES                               120       15




                         Page 2 of 15
             Case 20-11548-CSS           Doc 522-3      Filed 08/25/20       Page 4 of 16




                                  RULES AND REGULATIONS



ITEM 5.         DEFINITIONS


“Affiliate” as herein used means, with respect to any Person, any Person directly or indirectly
Controlling, Controlled by or under common Control with such Person.
“API” as herein used means American Petroleum Institute.
“Applicable Laws” means all federal, state or local laws, rules, orders or regulations applicable to these
rules and laws, the parties, the System and the operation thereof.
“Barrel” as herein used means forty-two (42) United States gallons at sixty degrees (60°) Fahrenheit and
zero (0) gauge pressure if the vapor pressure of the Crude Petroleum is at or below atmospheric pressure,
or at equilibrium pressure if the vapor pressure of the Crude Petroleum is above atmospheric pressure.
“Carrier” as herein used means DJ South Gathering, LLC.
“Control,” “Controlling” or “Controlled” means the possession, directly or indirectly, of the right or
power to direct or cause the direction of the management and policies of another Person, whether through
the ownership of voting securities, partnership interests, management authority, by contract or otherwise;
and without limiting the foregoing, it shall be deemed that the ownership of more than 50% of the voting
securities, partnership interests, member interests or percentage interest of another Person shall be
deemed to meet such control test.
“Crude Petroleum” as herein used means the direct liquid product of oil wells, or the indirect liquid
petroleum products of oil or gas wells, or a mixture of such products.
“FERC” as herein used means the Federal Energy Regulatory Commission or any commission, agency
or other governmental body succeeding to the powers of such commission.
“Force Majeure” as herein used means an event that is beyond the reasonable control of a party and
could not have been prevented through the exercise of reasonable diligence, including, without limitation,
strikes; lockouts; work stoppages, or other labor disputes or shortages; riots; civil disturbances or
disorders; war; acts of the public enemy; terrorism; espionage; nuclear disaster; act of God; fire;
explosion; breakage or accident to machinery, equipment, or pipelines; severe weather; earthquakes;
floods; epidemics; embargoes; material shortage or unavailability not resulting from Carrier's failure to
timely place orders or take other necessary actions therefor; inability to obtain necessary rights-of-way;
inability or delay in obtaining governmental permits; government codes, ordinances, laws, rules,
regulations, or restrictions; or actions that block or prohibit performance. For the avoidance of doubt, a
shutdown of the System or any part thereof due to planned maintenance, Shipper's decision to cease or
materially reduce or change its operations in the market area served by the System, or Shipper's financial
condition or the obligation to pay amounts that have become due under a transportation services
agreement, shall not constitute a Force Majeure event.
“Nomination” as herein used means a written (physical or electronic) designation by a Shipper to Carrier
of a stated quantity of Crude Petroleum for transportation from a specified origin point or points of
Carrier to a specified destination point or points of Carrier over a period of one Operating Month in
accordance with these rules and regulation.
“Operating Month” as herein used means a month that shall be deemed to begin the first day of such
month at 0700 hours until the first day of the succeeding month at 0659 hours (Central Standard or
Central Daylight Savings Time, as applicable).

                                              Page 3 of 15
             Case 20-11548-CSS             Doc 522-3       Filed 08/25/20        Page 5 of 16



“Person” means any individual, partnership, corporation, limited liability company, unincorporated
organization or association, trust (including the trustees thereof, in their capacity as such) or other entity.
“Royalties” has the meaning assigned to such term in Item No. 70.
“Shipper” as herein used means a party who contracts with Carrier for transportation of Crude
Petroleum, as defined under the terms of these rules and regulations.
“System” as herein used means the pipeline that Carrier owns an interest in and to which these rules
and regulations are applicable.
“Tender” as herein used means an offer by a Shipper to Carrier in accordance with this tariff for
the transportation of a stated quantity of Crude Petroleum from a specified origin of Carrier to
specified destination point.


ITEM 10.           NOMINATIONS; MINIMUM QUANTITY


Unless otherwise stated on a tariff making reference to these rules and regulations, Nominations for
the transportation of Crude Petroleum for which Carrier has facilities will be accepted into Carrier's
System under these rules and regulations in quantities of not less than ten thousand (10,000) Barrels
aggregate from one or more Shippers as operations permit and provided such Crude Petroleum is of
similar quality and characteristics as is being transported from receipt point to destination point;
except that Carrier reserves the right to accept any quantity of Crude Petroleum from other
facilities to which Carrier's facilities are connected if such quantity can be consolidated with other
Crude Petroleum such that Carrier can make a single delivery of not less than twenty thousand
(20,000) Barrels, and Carrier will not be obligated to make any single delivery of less than
twenty thousand (20,000) Barrels, unless Carrier's operations dictate otherwise. The term “single
delivery” as used herein means a delivery of Crude Petroleum in one continuous operation into a
single facility to which Carrier is connected.


Crude Petroleum will be transported only under a Nomination accepted by the Carrier from origins
(or facilities connected to Carrier's gathering System if and when gathering service is to be performed
by the Carrier) to destinations when a tariff covering the movement is lawfully in effect and on file
with the FERC as to interstate traffic and with the appropriate state commission covering intrastate
traffic.


Any Shipper desiring to Tender Crude Petroleum for transportation shall make a Nomination to
the Carrier in writing before 5:00 p.m. Central Standard Time/Central Daylight Saving Time,
whichever is applicable, on the twenty-fifth (25th) of the month preceding the movement. Within forty-
eight (48) hours after its receipt of such Nomination (or by the end of the next business day if received
on a non- business day), Carrier shall, by written notice to Shipper, confirm the Nomination as
proposed or notify Shipper of any necessary revisions to such Nomination. Carrier shall furnish
Shipper with a final Nomination at least two days prior to the first day of such following Month. In
the event Shipper's Nomination for its initial shipment of Crude Petroleum on the System falls on a
day after the 25th day of a Month, the above deadline shall be extended and the Parties shall
coordinate with each other to allow shipments to commence the next Month. Unless such notification
is made, the Carrier will be under no obligation to accept Crude Petroleum for transportation.




                                                Page 4 of 15
            Case 20-11548-CSS           Doc 522-3       Filed 08/25/20       Page 6 of 16



When Nominations submitted by Shippers to Carrier on or before the twenty-fifth (25th) day of the
month preceding the Operating Month do not exceed the capacity of the System or any line
segment thereof, additional Nominations may be accepted by the Carrier to fill capacity. Carrier is
under no obligation to accept such incremental Nominations, and such additional Nominations will be
accepted only if they do not impair the movement of Crude Petroleum nominated before the twenty-
fifth (25th) day of the preceding month.

ITEM 15.          TITLE


The Carrier shall have the right to reject any Crude Petroleum, when nominated for transportation,
which may be involved in litigation, or the title of which may be in dispute, or which may be
encumbered by a lien or charge of any kind, and it may, in a non-discriminatory manner, require the
Shipper to provide satisfactory evidence of unencumbered title prior to accepting deliveries of Crude
Petroleum from Shipper. By Tendering Crude Petroleum, the Shipper warrants and guarantees that the
Shipper has good title thereto and agrees to hold Carrier harmless for any and all loss, cost, liability,
damage and/or expense resulting from failure of title thereto; provided, that acceptance for
transportation shall not be deemed a representation by the Carrier as to title.


ITEM 20.          REQUIRED SHIPPER INFORMATION


At any time, upon written request of the Carrier, on a non-discriminatory basis, any prospective
or existing Shipper shall provide to the Carrier information that will enable the Carrier to enforce the
terms of this tariff. Such information may include, but is not limited to, the names of any
Affiliates of the Shipper or prospective Shipper, the legal business name of the Shipper or
prospective Shipper and the registered business address of the Shipper or prospective Shipper.


The Carrier shall not be obliged to accept Crude Petroleum for transportation from an existing or
prospective Shipper if the Shipper or prospective Shipper fails to provide to the Carrier any
information requested in accordance with this Item No. 20 within three (3) days of the Carrier's
written request, or if the Carrier reasonably determines that any of the information provided
pursuant to this Item No. 20 is false.


ITEM 25.          LINE FILL AND TANK BOTTOM REQUIREMENTS


Prior to delivering Barrels out of Carrier’s System, each Shipper will be required to supply a pro
rata share of Crude Petroleum necessary for pipeline and tankage fill to ensure efficient operation of
Carrier's System. Crude Petroleum provided by Shippers for this purpose may be withdrawn only
after: (1) shipments have ceased and the Shipper has notified Carrier in writing of its intention to
discontinue shipments in Carrier's System, and (2) Shipper balances have been reconciled
between Shipper and Carrier. Carrier may, in a non-discriminatory manner, require advanced payment
of transportation charges on the volumes to be cleared from Carrier’s System, and any unpaid
accounts receivable, before final delivery will be made. Carrier shall have a reasonable period of time
from the receipt of said notice, not to exceed six months, to complete administrative and operational



                                             Page 5 of 15
            Case 20-11548-CSS             Doc 522-3       Filed 08/25/20        Page 7 of 16



requirements incidental to Shipper withdrawal.


ITEM 30.          QUALITY SPECIFICATIONS


No Crude Petroleum will be accepted for transportation except merchantable Crude Petroleum
which is properly settled, whose gravity, viscosity, and other properties are such that it will
be readily susceptible to transportation through the Carrier's existing facilities, and which will not
adversely affect the quality of Crude Petroleum from other Shippers or cause disadvantage to other
Shippers and/or Carrier.

These specifications shall apply to each barrel of the Nomination and not be limited to the composite
sample of the Nomination.

Carrier reserves the right to reject all Nominations or any part thereof when, in Carrier’s discretion,
reasonably exercised:


        (1) The Reid Vapor Pressure of the Crude Petroleum greater than twelve pounds (12.0
            lbs.) per square inch absolute;


        (2) The Crude Petroleum contains more than five-tenths of one percent (0.5%) water;


        (3) The Crude Petroleum contains basic or foreign sediment and water and other impurities
            exceeding one percent (l %) by volume;


        (4) The gravity of the Crude Petroleum is less than twenty degrees (20°) API gravity or greater
            than fifty-five degrees (55°) API gravity at sixty degrees Fahrenheit (60°F);


        In addition to those quality requirements listed above, the Carrier shall further restrict
        acceptance of Crude Petroleum if the Crude Petroleum does not meet the relevant quality
        specifications of the connecting carrier to which production is Nominated.

Carrier may, from time to time, undertake to transport other or additional grades of Crude Petroleum
and if, in the opinion of Carrier, sufficient quantities are not nominated or facilities are not available to
justify continued transportation of other or additional grades, Carrier may, after giving reasonable
notice to Shippers who may be affected, cease transporting particular grades of Crude Petroleum.

ITEM 35.          GAUGING, TESTING AND DEDUCTIONS


Crude Petroleum shipped hereunder shall be measured and tested by a representative of the Carrier or
by Automatic Custody Transfer (ACT) equipment provided by the Carrier. In the case of oil
measurement by ACT Unit meters, the Gross Observed Volume (GOV) shall be calculated from the



                                               Page 6 of 15
             Case 20-11548-CSS            Doc 522-3       Filed 08/25/20       Page 8 of 16



 Indicated Volume and the application of the Meter Factor (MF) as given in API MPMS Chapter 12.2 in
 its latest revision. Where the measurement is determined by tank gauge, such measurement shall be
 based upon tanks strapped and tables compiled in accordance with Chapter 2, “Tank Calibration”,
 API Manual of Petroleum Measurement Standards, Latest Edition, indicating on hundred percent
 (100%) full capacity. Volume measurements by temperature compensated meters shall be corrected for
 meter factor and pressure in accordance with the API Manual of Petroleum Liquid Hydrocarbon by
 Pipeline Displacement Meters.
 Where the tank or meter of the Shipper is used for volume determination for deliveries into or
 from Carrier's facilities, Carrier reserves the right to require re-strapping or check-strapping of any
 such tank. The recalculation of Carrier shall deduct from the volume of Crude Petroleum received
 into Carrier's facilities the actual amount of suspended basic or foreign sediments, water and
 other impurities as ascertained by centrifuge or other tests agreed upon.

The net standard volume (NSV) of oil at sixty degrees Fahrenheit (60° F) and one atmosphere, calculated
from the GOV, less sediment and water and other impurities volume percentage shall be the quantity
received or delivered by Carrier.

All receipts of Crude Petroleum shall be subject to a deduction of two-tenths of one percent (0.2%)
to cover line loss due to shrinkage and evaporation incident to transportation on Carrier's facilities, and
the volumes delivered to Shipper from Carrier's facilities shall be net of such deduction. (“Pipeline
Loss Allowance”)

Carrier will not accept any material for shipment above fifty-five degrees (55°) API gravity at sixty
degrees Fahrenheit (60° F) unless requested by the Shipper and accepted by the Carrier.

In addition to the Pipeline Loss Allowance set forth above, all Crude Petroleum nominated for
shipment shall be subject to a further deduction as determined in the Table below for gravity
shrinkage (“Gravity Shrinkage Deduction”)


                                API Gravity,       Deduction For Incremental
                                  Degrees          Evaporation & Shrinkage
                              55.1 through 59.9                1.5%
                              60.0 through 64.9                2.0%
                              65.0 through 69.9                2.5%
                              70.0 through 74.9                3.0%
                              75.0 and above                   5.0%


 Meters on ACT Units shall be proved or cause to be proved by Carrier no less than monthly. Shipper or
 its representative shall have the privilege of being present or represented during the gauging, proving, or
 metering and testing performed by Carrier. Shipper shall grant access to Shipper's facility to
 Carrier's representative and to any connecting carrier's representative for witnessing meter or gauge
 readings or meter proving and for any other required inspection incidental to measurement and
 transportation of Crude Petroleum. Except for arithmetic errors, all measurements and testing by
 Carrier shall be conclusive if a representative of the Shipper or its Consignee was not present during
 such measuring and testing.

 After consideration of all the factors set forth in this Item No. 35, a net balance will be determined as
 the quantity deliverable by Carrier, and transportation charges will be assessed on this net balance.



                                               Page 7 of 15
            Case 20-11548-CSS           Doc 522-3       Filed 08/25/20      Page 9 of 16




ITEM 40.          DESTINATION FACILITIES REQUIRED


Carrier will accept Crude Petroleum for transportation only when the Shipper has made the
necessary arrangements for shipment beyond, or has provided the necessary facilities for receiving
said Crude Petroleum as it arrives at, the destination and has advised Carrier of such arrangements
on or before the Nomination date.


ITEM 45.          NOTICE OF ARRIVAL, DELIVERIES AND DEMURRAGE


The obligation of the Carrier is to deliver the quantity of Crude Petroleum to be transported,
less deductions noted in Item No. 35 (GAUGING, TESTING AND DEDUCTIONS), at the specified
destination. Such delivery may be made upon twenty-four (24) hours' notice to Shipper who shall
accept and receive said Crude Petroleum from the Carrier with all possible dispatch into tanks or
receptacles arranged for or provided by the Shipper.


Commencing after the first seven o'clock a.m. notice after expiration of said 24-hour notice, Carrier
shall assess a demurrage charge on any part of said Crude Petroleum offered for delivery and not
taken by Shipper. The demurrage charge will be 50.0 cents per Barrel per day for each day of
24 hours or fractional part thereof.


After expiration of said 24-hour notice, Carrier's liability for loss, damage or delay with respect to
Crude Petroleum offered for delivery but not taken by Shipper shall be that of a warehouseman
only. If the Shipper is unable or refuses to receive said Crude Petroleum as it arrives at the specified
destination, the Carrier reserves the right to make whatever arrangements for disposition of the Crude
Petroleum it deems appropriate in order to clear its pipeline. Any additional expenses incurred by the
Carrier in making such arrangements shall be borne by the Shipper.


ITEM 50.          MIXING IN TRANSIT


Crude Petroleum will be accepted for transportation only on condition that it shall be subject to
normal changes in general characteristics while in transit as may result from the mixture of such Crude
Petroleum with other similar Crude Petroleum in the pipeline and/or tanks of Carrier or connecting
carrier. Carrier will not be liable for variations of gravity or quality of Crude Petroleum occurring
while in its custody and is under no obligation to deliver the identical Crude Petroleum as
received. There shall be no adjustment for downgrading or upgrading of Crude Petroleum Tendered
for transportation as a result of mixing in transit.




                                             Page 8 of 15
           Case 20-11548-CSS            Doc 522-3      Filed 08/25/20       Page 10 of 16




ITEM 55.          APPLICATION OF RATES AND CHARGES


Crude Petroleum accepted for transportation shall be subject to the rates and charges in effect on the
date of receipt of such Crude Petroleum by Carrier. Transportation and all other lawful charges
will be collected on the basis of net quantities of Crude Petroleum delivered as determined in
the manner provided in Item No. 35 (GAUGING, TESTING AND DEDUCTIONS).


ITEM 65.          PAYMENT OF TRANSPORTATION AND OTHER CHARGES


Shipper shall be responsible for payment of transportation and all other charges applicable to the
shipment, and may be required, in a nondiscriminatory manner, to prepay such charges or furnish
a guaranty of payment satisfactory to Carrier. Payments not received by Carrier in accordance with
invoice terms shall be subject to a late charge equivalent to 125% of the prime rate as quoted by The
Wall Street Journal, or the maximum rate allowed by Applicable Laws, whichever is less. Carrier shall
have a lien on all Crude Petroleum accepted for transportation to cover payment of all charges,
including demurrage and late charges and may refuse to make delivery of the Crude Petroleum until
all charges have been paid. If said charges, or any part thereof, shall remain unpaid for thirty days
after notice of readiness to deliver, the Carrier may sell the Crude Petroleum at public auction. Carrier
shall have a lien on Crude Petroleum when there shall be failure to take the Crude Petroleum at the
point of destination as provided in Item No. 45 (NOTICE OF ARRIVAL, DELIVERIES AND
DEMURRAGE). Carrier shall have the right to sell said Crude Petroleum at public auction, for cash.
The auction will be held between the hours often o'clock a.m. and four o'clock p.m. on any day not a
weekend or legal holiday, and not less than twenty-four hours after the Shipper has been officially
notified of the time and place of such sale and the quantity, general description, and location of the
Crude Petroleum to be sold. Carrier may be a bidder and purchaser at such sale. Out of the proceeds of
said sale, Carrier shall pay itself for all transportation, demurrage, and other lawful charges, expenses
of notice, advertisement, sale and other necessary expenses, and expenses of caring for and
maintaining the Crude Petroleum, and the balance shall be held for whomsoever may be lawfully
entitled thereto after the auction. If the proceeds of said sale do not cover all expenses incurred by
Carrier, the Shipper is liable to Carrier for any deficiency.


When reasonable grounds for insecurity of payment or performance arise, or as otherwise required by
a transportation services agreement, Carrier may demand from Shipper adequate assurance of
performance. Adequate assurance means sufficient security in the form and for the term specified by
Carrier, including, but not limited to, a standby, irrevocable letter of credit, a prepayment, or a
guaranty by a creditworthy entity.


ITEM 70.          LIABILITY OF CARRIER


As a condition to Carrier's acceptance of Crude Petroleum under this tariff, each Shipper agrees to
defend, indemnify and hold harmless Carrier against claims or actions for injury and/or death of



                                             Page 9 of 15
           Case 20-11548-CSS            Doc 522-3      Filed 08/25/20       Page 11 of 16



any and all persons whomever and for damage to property of or any other loss sustained by Carrier,
Shipper, and/or any third party resulting from or arising out of (1) any breach of or failure to adhere
to any provision of this tariff by Shipper, its agents, employees, or representatives or (2) the
negligent act(s) or failure(s) to act of Shipper, its agents, employees or representatives in connection
with delivery or receipt of Crude Petroleum.


No waiver by either Party of any default by the other in the performance of any provision, condition,
or requirement in this tariff will be deemed to be a waiver of, or in any manner release the other Party
from, performance of any other provision, condition, or requirement in this tariff, nor be deemed to be
a waiver of, or in any manner release the other Party from, future performance of the same provision,
condition, or requirement; nor will any delay or omission of either Party to exercise any right under
this tariff in any manner impair the exercise of any such right or like right accruing to it thereafter.


Shipper will pay or cause to be paid, and agrees to indemnify and hold harmless Carrier from and
against the payment of, all excise, gross production, severance, sales, occupation, and all other taxes,
charges, or impositions of any and every kind and character required by statute or by any
governmental authority with respect to the Crude Petroleum and the handling thereof prior to and at
receipt and then at and after delivery. Neither Party will be responsible or liable for any taxes or
other statutory charges levied or assessed against the facilities or the other Party used for the purpose
of carrying out the provisions of this tariff. Any Party entitled to an exemption from any such taxes or
charges will furnish the other Party any necessary documentation thereof.

Shipper will be solely responsible for the payment of all royalties, overriding royalties, bonus
payments, production payments, payments for interests in production, or other similar payments due
on production (collectively, “Royalties”) relating to the Crude Petroleum in accordance with the terms
of the applicable oil and Gas leases, Applicable Laws and other instruments affecting production of
the Crude Petroleum. Shipper assumes full responsibility and liability for said payments, and
hereby agrees to indemnify, defend, and hold Carrier and its Affiliates harmless from any and all
liability or loss of any kind or character incident to the payment of Royalties.


The Shipper shall be liable for the payment of gathering and transportation charges, fees, and other
lawful charges accruing to or due Carrier by Shipper, including but not limited to, penalties,
interest and late payment charges on Crude Petroleum delivered by Carrier. All accrued charges are
due on delivery of Crude Petroleum by Carrier. Carrier may, at its option, require Shipper to pay all
such charges and fees in advance or to provide an irrevocable letter of credit satisfactory to Carrier.


The Carrier while in possession of any of the Crude Petroleum herein described shall not be liable for
any loss thereof, damage thereto, or delay, caused by: fire, storm, flood, epidemics, Act of God,
terrorism, vandalism, criminal acts, landslides, land collapses, riots, civil disorder, strikes,
insurrection, rebellion, war, act of the public enemy, quarantine, the authority of law, requisition or
necessity of the Government of the United States in time of war, default of Shipper or Owner,
earthquakes, sinkholes, or from any other cause not due to the negligence of Carrier and in no
event shall Carrier be liable to Shipper for consequential, incidental or exemplary damages to
Shipper. In case of loss of Crude Petroleum in a segregated shipment, the Shipper thereof shall
bear the entire loss, damage, or delay that occurs. In case of loss of Crude Petroleum that is not in
a segregated shipment, each Shipper of the grade of Crude Petroleum so lost shall share such loss



                                             Page 10 of 15
           Case 20-11548-CSS           Doc 522-3      Filed 08/25/20      Page 12 of 16



in the proportion that the amount of such grade of Crude Petroleum then in the custody of Carrier for
the account of such Shipper bears to the total amount of such grade of Crude Petroleum then in the
custody of Carrier in such System.


Carrier will be obligated to deliver only that portion of a Crude Petroleum shipment remaining
after deducting such loss. Transportation charges will be made only on quantities of Crude Petroleum
delivered.


If Crude Petroleum is lost in transit, while in the custody of Carrier, due to causes other than
those described in the first paragraph of this Item No. 70, Carrier may obtain and deliver to Shipper
other Crude Petroleum of the same quantity and grade as that which was lost, but Carrier shall not be
obligated to do so. In the alternative, Carrier may compensate Shipper for such loss in money. If
Carrier compensates Shipper for such loss in money, the price per Barrel shall be determined as of the
date of the loss based on the value of the lost Crude Petroleum.


EXCEPT AS MAY BE PROVIDED IN A TRANSPORTATION SERVICES
AGREEMENT, REGARDLESS OF CAUSE, IRRESPECTIVE OF WHETHER
FORESEEABLE, CARRIER WILL NOT BE LIABLE TO A SHIPPER FOR
LOSS OF PRODUCTION, LOSS OF USE, LOSS FROM BUSINESS
INTERRUPTION, LOSS OF PROFIT OR ANTICIPATED PROFIT, LOSS OF
REVENUE, LOSS OF BUSINESS, LOSS OF GOODWILL OR REPUTATION,
OR WASTED EXPENDITURE, OR FOR FINES OR PENALTIES, OR FOR
ANY    INCIDENTAL,   INDIRECT,    SPECIAL,  CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE COST, EXPENSE, LOSS, OR DAMAGE OF
ANY KIND ARISING OUT OF OR RELATING TO THIS TARIFF, ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS TARIFF, OR ANY
CONTRACT ENTERED      INTO COVERING THE TRANSACTIONS
CONTEMPLATED BY THIS TARIFF.


ITEM 75.           WARRANTIES


Shipper warrants that the Crude Petroleum Tendered to Carrier will conform to the specifications stated
in Item No. 30 (QUALITY SPECIFICATIONS), will be merchantable, and will not be
contaminated. Shipper will be liable to Carrier and/or other Shippers for any damage, including
special, incidental, and consequential, arising from a breach of this warranty. The transportation of
the Crude Petroleum will be refused or canceled if Carrier determines or is advised that the Crude
Petroleum does not meet the requirements of these Rules and Regulations.




                                            Page 11 of 15
           Case 20-11548-CSS             Doc 522-3          Filed 08/25/20   Page 13 of 16




ITEM 80.          DUTY OF CARRIER


Carrier shall not be required to transport Crude Petroleum except with reasonable diligence,
considering the quality of the Crude Petroleum, the distance of transportation and other material
elements. Carrier cannot commit to delivering Crude Petroleum to a particular destination, at a
particular time.


ITEM 85.          CLAIMS AND TIME FOR FILING


As a condition precedent to recovery for loss, damage, or delay of shipments, claims must be filed
in writing with the Carrier within nine (9) months after the delivery of the Crude Petroleum, or, in
case of failure to make delivery, then within nine (9) months after a reasonable time for delivery
has elapsed. Suits arising out of such claims must be instituted against Carrier within two (2) years
from the time when the Carrier delivers, or Tenders delivery of the Crude Petroleum or, in case of
failure to make or Tender delivery, within two (2) years after a reasonable time for delivery has
elapsed. Where claims are not filed or suits are not instituted thereon in accordance with the
foregoing provisions, Carrier will not be liable and such claims will not be paid.


ITEM 90.          ADDITIVES


Carrier reserves the right to approve, or reject the injection of corrosion inhibitors, viscosity or pour
point depressants, drag reducing agents, or other such additives commonly used in crude pipeline
operations in Crude Petroleum to be transported unless previously approved for use by Shipper.


ITEM 95.          PIPEAGE OR OTHER CONTRACTS


Separate pipeage and other contracts between Shipper and Carrier, in accordance with the applicable
tariff and theses rules and regulations, may, in a non-discriminatory manner, be required before any
duty of transportation by the Carrier shall arise.


ITEM 100.         PRORATION OF PIPELINE CAPACITY


Definitions utilized for this Item No.100 are as follows:


Average Monthly Volume: means (a) with respect to a Historical Shipper, the average of such
Historical Shipper's monthly volumes of Crude Petroleum transported during the Base Period, which



                                              Page 12 of 15
           Case 20-11548-CSS           Doc 522-3      Filed 08/25/20      Page 14 of 16



shall be calculated over the entire Base Period including any months for which no movements
occurred; and (b) with respect to a Committed Non-Priority Joint Tariff Shipper, the greater of the
average of monthly volumes actually shipped or the monthly average of such shipper’s Committed
Volume for each month during the applicable Base Period; and (c) with respect to an Excess Shipper,
the average of the Excess Volumes actually shipped for each month during the applicable Base Period.
Base Period: a period of 12 consecutive months, excluding the month prior to System proration.

Committed Non-Priority Joint Tariff Shipper: a Shipper that has signed a TSA in connection with the
joint open season conducted by Carrier and Saddlehorn Pipeline Company, LLC (“Saddlehorn Pipeline”)
and that commenced in November 2018 for non-firm Joint Tariff Rate service from Carrier’s Badger or
Matador CDP Origin Points, located in Weld and Adams Counties, Colorado, to the Saddlehorn Pipeline
terminal facility near Platteville, Colorado, and then to Saddlehorn Pipeline’s Destination Point in
Cushing, Oklahoma.

Committed Priority Shipper: a Shipper that has signed a TSA with Carrier in connection with
Carrier’s open season held in December 2018 and September 2019, where such TSA contains an acreage
dedication either with or without a minimum volume commitment for Priority Capacity.

Committed Shipper: a Committed Priority Shipper or a Committed Non-Priority Joint Tariff Shipper.
Committed Volume: The volume committed by a Shipper for transportation on Carrier's System as
follows: (a) for a Committed Priority Shipper with a minimum volume commitment, the Committed
Volume shall be the applicable Minimum Volume Commitment as specified in its TSA; (b) for a
Committed Priority Shipper without a minimum volume commitment, the Committed Volume shall be
the Firm Capacity identified in its TSA; and (c) for a Committed Non-Priority Joint Tariff Shipper, the
Committed Volume shall be as specified in its TSA.
New Shipper: a shipper that is not a Regular Shipper or a Committed Shipper.
Excess Shipper: a Committed Priority Shipper, solely with respect to its Excess Volumes.
Excess Volumes: volumes nominated in a month by a Committed Priority Shipper in excess of its
Committed Volume.
Historical Shipper: a Shipper, other than a Committed Non-Priority Joint Tariff Shipper and a
Committed Priority Shipper, that has shipments in at least 6 months in the Base Period.
Priority Capacity: Capacity that is only subject to proration in the event of Force Majeure or an
operational disruption and, for any month in which prorationing applies, shall equal 90% of System
Capacity.
Regular Shipper: (a) a Historical Shipper; and (b) a Committed Non-Priority Joint Tariff Shipper; and
(c) an Excess Shipper.
System Capacity: the total volume of Crude Petroleum that the System is capable of transporting
under current conditions.
TSA: A transportation service agreement executed by Shipper and Carrier (a) in connection with
Carrier’s open seasons held in December 2018 and September 2019, where such TSA contains an
acreage dedication either with or without a minimum volume commitment for Priority Capacity; or (b)
in connection with the joint open season conducted by Carrier and Saddlehorn Pipeline that commenced
in November 2018 for non-firm Joint Tariff Rate service from Carrier’s Badger or Matador CDP Origin
Points, located in Adams and Weld Counties, Colorado, to the Saddlehorn Pipeline terminal facility near
Platteville, Colorado, and then to Saddlehorn Pipeline’s Destination Point in Cushing, Oklahoma.




                                            Page 13 of 15
          Case 20-11548-CSS           Doc 522-3       Filed 08/25/20      Page 15 of 16




If the total volume of Crude Petroleum nominated is in excess of the System Capacity, Crude
Petroleum will be apportioned for acceptance and transportation per the following manner:


1.     Up to 10% of System Capacity will be allocated among all New Shippers. When the
       Nominations made by New Shippers exceed ten percent (10%) of the available System
       Capacity, each New Shipper will receive a pro rata portion of the ten percent (10%) allocated
       to New Shippers (based upon nominated volumes).


2.     The Priority Capacity will be allocated first to Committed Priority Shippers so that each
       Committed Priority Shipper is allocated capacity in an amount equal to its Committed
       Volume. A Committed Priority Shipper that nominates Crude Petroleum in excess of its
       Committed Volume will be a Regular Shipper with respect to such excess volumes.


3.     The Committed Priority Shippers’ nominations shall be prorated only if the System Capacity is
       less than the aggregate Committed Volumes of all Committed Priority Shippers, in which case
       proration shall be based on each Committed Priority Shipper’s Committed Volume.


4.     Regular Shipper Capacity shall be calculated as the net of the System Capacity less the
       allocated capacity to New Shippers and Committed Priority Shippers. All capacity not
       allocated to Committed Priority Shippers and New Shippers shall be allocated to Regular
       Shippers based on each Regular Shipper’s Average Monthly Volume.


5.     The “Proration Factor” for each Regular Shipper shall be equal to the quotient of (a) the
       Regular Shipper’s Average Monthly Volume at the time of allocation; divided by (b) the
       aggregate total of all Regular Shippers’ Average Monthly Volumes at the time of allocation.


6.     The capacity allocated to each Regular Shipper shall be equal to the lesser of the Regular
       Shipper’s: (a) monthly nomination; or (b) Proration Factor share of all Regular Shipper Capacity
       for such month.


7.     Any remaining System Capacity not allocated through the application of sections 1 through 6
       above, will be allocated on a pro rata basis among all Shippers having remaining unmet
       nominations.


No Nominations shall be accepted beyond the amount that the nominating party has readily accessible
for shipment. To penalize inflation of Shippers' Nominations, a Shipper's space allocation for the
next proration month will be reduced by the amount of allocated throughput not Tendered in the
calendar month under proration, unless due to Force Majeure.




                                            Page 14 of 15
           Case 20-11548-CSS            Doc 522-3       Filed 08/25/20       Page 16 of 16




ITEM 105.         STORAGE IN TRANSIT


Storage services may, in a non-discriminatory manner, be provided by Carrier to Shippers as
specifically stated in a tariff making reference to these rules and regulations.

ITEM 110.         COMMODITY


 Carrier is engaged primarily in the transportation of Crude Petroleum and will not accept any
 other commodity for transportation under tariffs making reference hereto.


ITEM 115.         CONNECTION REQUIREMENTS


 Connections to Carrier's System will only be considered if made by formal written notification to
 Carrier. All connections will be subject to design requirements necessary to protect the current and
 future safety, security, integrity and efficient operation of Carrier's pipeline(s) in accordance with
 generally accepted industry standards. Acceptance of any request for connection will be subject to
 compliance with governmental regulations. All connection costs shall be paid by the connecting party.


ITEM 120.         ORIGINATION FACILITIES


 Crude Petroleum will be received at an Origin Point only from pipelines, tanks, or facilities that are
 provided by Shipper or Shipper’s designee, or a connecting carrier or connecting non-jurisdictional
 field gathering system.




                                              Page 15 of 15
